                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA



DANIEL KENNEDY, ET AL.                                      CIVIL ACTION

v.                                                          NO. 18-12084

BRASKEM AMERICA, INC., ET AL.                               SECTION "F"



                             ORDER AND REASONS

     Before   the   Court    is   the   defendants’   motion   for   summary

judgment invoking an immunity defense under the Texas Workers’

Compensation Act.        For the reasons that follow, the motion is

DENIED without prejudice.

                                  Background

     This lawsuit arises from a construction worker’s claim that

he was severely injured after being struck by a large piece of mud

which   caused   him    to   fall.      Daniel   Kennedy,   who   lives    in

Mississippi, alleges that he was injured on December 2, 2017 while

working on a construction site at a petrochemical facility, located

in LaPorte, Texas.        The site and facility are owned by Braskem

America, Inc., which is incorporated in Delaware with its principal

place of business in Pennsylvania.          At the time of the incident,

Linde Engineering North America, Inc., which is incorporated in

                                        1
Delaware with its principal place of business in Oklahoma, was the

contractor on the project involving engineering, procuring, and

constructing a polypropylene plant for Braskem.      Kennedy worked on

the site as an employee of an alleged project subcontractor, Cajun

Deep Foundations, LLC.

     On June 1, 2017, Braskem contracted with LENA to act as the

general contractor on the project.      Several months later, the

original Engineering, Procurement, and Construction Contract (EPC

Contract), which is governed by Texas law, was amended on October

1, 2017.   The amendment deleted the parties’ prior agreement on

insurance, and replaced it with an Owner Controlled Insurance

Program (the “OCIP”).      By the OCIP, Braskem provided workers’

compensation   insurance    coverage   for   LENA,    all   tiers   of

subcontractors enrolled in the OCIP, and their employees for on-

site work on the project.      Article 18.1.1 of the Amended EPC

Contract provides:

     Owner has arranged for the Work to be performed under
     this Contract to be insured under its OCIP Program. The
     OCIP is an insurance program that insures Owner eligible
     and enrolled Contractor and its Subcontractors, and
     other Owner-designated parties for Work performed at the
     covered   Project   Site.     Certain   contractor   and
     subcontractors are excluded from this OCIP and these
     parties are identified in Exhibit C-11, Schedule 001.
     Coverage under the OCIP includes Workers Compensation
     and Employers Liability, General Liability and Umbrella
     Liability (excluding automobile, rental equipment (owned
                                 2
     or third party), aircraft, watercraft, professional, and
     environmental   liability)   and  apply   only   to  the
     operations of Contractor and its Subcontractor of any
     tier conducted at or emanating from the specified
     Project Site.    Such OCIP insurance does not apply to
     manufacturing, fabrication, or other operations at
     Contractor’s regular offsite main or branch office,
     warehouse, or similar places of business.     Contractor
     shall enroll in OCIP provided by Owner. The provisions
     of this Article 18.1.1 shall apply to Contractor and any
     Subcontractors of any tier to the extent enrolled in and
     covered by the OCIP unless otherwise agreed upon by the
     Parties.   It is the responsibility of the Contractor
     acting as Owner’s Construction Manager and Prime
     Contractor to include the OCIP requirements in all
     subcontracts and to insure that any lower tier contracts
     include the OCIP requirements.
(emphasis added).   Liberty Mutual was the insurance carrier for

the workers’ compensation coverage provided under the OCIP.

     Shortly after Braskem established the OCIP, on October 17,

2017, Cajun Constructors, LLC, allegedly one of the subcontractors

on the project, enrolled in the OCIP.        On November 13, 2017,

Liberty Mutual issued to LENA Policy Number WA2-65D-292072-037,

which is governed by Texas Workers’ Compensation law, providing

LENA with workers’ compensation coverage insurance from October 1,

2017 to April 30, 2020.   Also, on November 13, 2017, Liberty Mutual

issued to Cajun Constructors, LLC, Policy Number WA2-65D-292072-

047 (the “Cajun Constructors Policy”) providing Cajun Constructors




                                  3
with workers’ compensation coverage from October 17, 2017 to April

30, 2020.

      On December 2, 2017, it is alleged that a large piece of mud

fell onto Kennedy’s head while he was working for Cajun Deep at

the project site.        As a result, he fell to the ground, injuring

his head, neck, thoracic and lumbar spine, ankle, and knee.

      Five days after the incident, on December 7, 2017, a claim

was submitted to Liberty Mutual under the Cajun Constructors Policy

in   connection   with    Kennedy’s   alleged        injury.     In    processing

Kennedy’s claim, it was discovered that Cajun Deep was not enrolled

in the OCIP.       Nevertheless, Liberty Mutual agreed to provide

coverage under the Cajun Constructors Policy. 1                  Liberty Mutual

insured Cajun Deep under the Cajun Constructors Policy, effective

November 20, 2017, which is allegedly the date on which Cajun Deep

became a subcontractor on the project. 2

      On November 5, 2018, Kennedy filed a “disputed claim” for

workers’    compensation    in   Louisiana. 3        Three     weeks   later,    on

November    21,   2018,    Kennedy    filed     an    Employee’s       Claim    for



1  Liberty Mutual determined that Cajun Constructors and Cajun Deep were
combinable and should be insured under a single workers’ compensation policy.
2 There is no subcontract of record, but the parties do not appear to dispute

that Cajun Deep was a subcontractor on the project.
3 Cajun Deep and Liberty Mutual have challenged subject matter jurisdiction in

the Louisiana Office of Workers’ Compensation proceeding because, they argue,
the incident occurred in Texas and Kennedy performed all of his work in Texas.
                                      4
Compensation for a Work-Related Injury or Occupational Disease

with the Texas Department of Insurance, Division of Workers’

Compensation.      On November 30, 2018, Kennedy and his wife, Brandi

Smith, sued Braskem America, Inc. and Linde Engineering North

America, Inc. in this Court, alleging negligence and premises

liability.    The defendants now move for summary judgment that they

are immune from suit.

                                   I.

     Federal Rule of Civil Procedure 56 instructs that summary

judgment is proper if the record discloses no genuine dispute as

to any material fact such that the moving party is entitled to

judgment as a matter of law.     No genuine dispute of fact exists if

the record taken as a whole could not lead a rational trier of

fact to find for the non-moving party. See Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).                A genuine

dispute of fact exists only "if the evidence is such that a

reasonable jury could return a verdict for the non-moving party."

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

     The Court emphasizes that the mere argued existence of a

factual dispute does not defeat an otherwise properly supported

motion.      See   id.    Therefore,       "[i]f   the   evidence   is   merely

colorable, or is not significantly probative," summary judgment is

                                       5
appropriate.   Id. at 249-50 (citations omitted).   Summary judgment

is also proper if the party opposing the motion fails to establish

an essential element of his case.     See Celotex Corp. v. Catrett,

477 U.S. 317, 322-23 (1986).    In this regard, the non-moving party

must do more than simply deny the allegations raised by the moving

party.   See Donaghey v. Ocean Drilling & Exploration Co., 974 F.2d

646, 649 (5th Cir. 1992).       Rather, he must come forward with

competent evidence, such as affidavits or depositions, to buttress

his claims.    Id.   Hearsay evidence and unsworn documents that

cannot be presented in a form that would be admissible in evidence

at trial do not qualify as competent opposing evidence.    Martin v.

John W. Stone Oil Distrib., Inc., 819 F.2d 547, 549 (5th Cir.

1987); Fed. R. Civ. P. 56(c)(2).      "[T]he nonmoving party cannot

defeat    summary    judgment     with    conclusory   allegations,

unsubstantiated assertions, or only a scintilla of evidence."

Hathaway v. Bazany, 507 F.3d 312, 319 (5th Cir. 2007)(internal

quotation marks and citation omitted).    In deciding whether a fact

issue exists, courts must view the facts and draw reasonable

inferences in the light most favorable to the nonmoving party.

Scott v. Harris, 550 U.S. 372, 378 (2007).       Although the Court

must "resolve factual controversies in favor of the nonmoving

party," it must do so "only where there is an actual controversy,

that is, when both parties have submitted evidence of contradictory
                                  6
facts."    Antoine v. First Student, Inc., 713 F.3d 824, 830 (5th

Cir. 2013)(internal quotation marks and citation omitted).

                                     II.
                                      A.
      “A federal court sitting in diversity jurisdiction must apply

the choice of law rules of the forum state when a conflict of law

exists.” Burdett v. Remington Arms Co., L.L.C., 854 F.3d 733, 735

(5th Cir. 2017) (quoting Ingalls Shipbuilding v. Federal Ins. Co.,

410 F.3d 214, 230 (5th Cir. 2005)). 4           Neither side identifies an

actual conflict between Texas and Louisiana law.                 Nevertheless,

the   defendants’    motion   is   predicated    on    Texas    law,    the    only

contracts of record choose Texas law, and a perfunctory choice of

law   analysis   indicates    that   Texas    law     applies   to     the    issue

presented.

      When there is a conflict of law, Louisiana Civil Code Article

3515 states that the applicable law is “the law of the state whose

policies would be most seriously impaired if its law were not

applied to that issue.” La. Civ. Code Ann. art. 3515.                  Louisiana




4 A conflict of law is a legal question, which the court determines. Santovenia
v. Confederation Life Ass'n, 460 F.2d 805, 809 (5th Cir. 1972) (quoting Klaxon
Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487, 61 S. Ct. 1020, 85 L. Ed. 1477
(1941)).
                                      7
Civil Code Article 3542 sets out the general conflict of law

provision for tort claims. See La. Civ. Code Ann. art. 3542. 5

        Here, the alleged tortious conduct and injury occurred in

Texas.       For the purposes of resolving the defendants’ motion

invoking Texas immunity, the Court will apply Texas law.

                                       III.

        The defendants seek summary relief solely on the ground that

they are immune from this negligence suit.             They invoke the Texas

Workers’ Compensation Act’s exclusive-remedy defense, submitting

that they are immune from this tort suit because Braskem is the

plaintiff’s statutory employer and LENA is Kennedy’s statutory

“co-employee.” See Tex. Lab. Code Ann. § 406.123.               The plaintiffs


5   Louisiana Civil Code Article 3542 provides:
        Except as otherwise provided in this Title, an issue of delictual
        or quasi-delictual obligations is governed by the law of the state
        whose policies would be most seriously impaired if its law were not
        applied to that issue.

        That state is determined by evaluating the strength and pertinence
        of the relevant policies of the involved states in the light of:

        (1) the pertinent contacts of each state to the parties and the
        events giving rise to the dispute, including the place of conduct
        and injury, the domicile, habitual residence, or place of business
        of the parties, and the state in which the relationship, if any,
        between the parties was centered; and

        (2) the policies referred to in Article 3515, as well as the
        policies of deterring wrongful conduct and of repairing the
        consequences of injurious acts.

La. Civ. Code Ann. art. 3542. No party identifies a more specific conflict of
law codal provision that might apply instead of article 3542.

                                         8
contend that the defendants have not shown entitlement to summary

judgment.   On this record, the Court agrees.

                                 A.

     Texas courts, in construing contracts, ascertain and give

effect to the parties' intentions as expressed in the contract

itself. Italian Cowboy Partners, Ltd. v. Prudential Ins. Co. of

Am., 341 S.W.3d 323, 333 (Tex. 2011).    In determining the parties'

intent, the Court “must examine and consider the entire writing in

an effort to harmonize and give effect to all the provisions of

the contract so that none will be rendered meaningless.” Id.

(quoting J.M. Davidson, Inc. v. Webster, 128 S.W.3d 223, 229 (Tex.

2003)) (internal quotation marks omitted).

                                 B.

     The Texas Labor Code provides:

     (a)    A general contractor and a subcontractor may enter
            into a written agreement under which the general
            contractor    provides    workers'    compensation
            insurance coverage to the subcontractor and the
            employees of the subcontractor.
     (e)    An agreement under this section makes the general
            contractor the employer of the subcontractor and
            the subcontractor's employees only for purposes of
            the workers' compensation laws of this state.
Tex. Lab. Code Ann. § 406.123(a), (e).    And, the Texas Labor Code

likewise articulates the TWCA’s exclusive-remedy defense:

                                  9
     Recovery of workers' compensation benefits is the
     exclusive remedy of an employee covered by workers'
     compensation insurance coverage or a legal beneficiary
     against the employer or an agent or employee of the
     employer for the death of or a work-related injury
     sustained by the employee.
Tex. Lab. Code Ann. § 408.001(a).
     The   TWCA’s       exclusive-remedy        defense    allows       employees   to

recover    workers’      compensation      benefits       promptly      and    without

proving liability, Austin Bridge & Rd., LP v. Suarez, 556 S.W.3d

363 (Tex. App. 2018); meanwhile, it exempts employers and their

employees from negligence liability. See Tex. Lab. Code Ann. §

408.001(a).        A     written   agreement,       which    provides         workers’

compensation insurance coverage, between a general contractor and

subcontractor is “absolutely necessary to qualify for immunity.”

Briggs v. Toyota Mfg. of Tex., 337 S.W.3d 275, 284 (Tex. App.

2010).      That       is,   for   the    TWCA’s    deemed       employer/employee

relationship to extend throughout all tiers of subcontractors, the

lower-tier contracts must incorporate the workers’ compensation

insurance coverage included in the original contract. See Austin

Bridge & Rd., LP, 556 S.W.3d at 386.

                                          C.

     The    defendants       submit      that   Braskem     is    the    plaintiff’s

statutory employer and LENA is Kennedy’s statutory “co-employee,”

therefore, both are immune from suit in tort under the TWCA’s
                                          10
exclusive-remedy defense.          To support their invocation of the

TWCA’s exclusive-remedy defense, the defendants point to these

items in the summary judgment record: Cajun Constructors’ and Cajun

Deep’s OCIP enrollment forms and the Amended EPC Contract executed

between Braskem and LENA.         But the defendants’ submission falls

short of meeting the substantive requirements of Texas law, and

thus likewise fails to meet their burden on summary judgment.

      Consistent     with    Texas    law’s    requirement     that    written

subcontracts incorporate a prime contract’s workers’ compensation

coverage, the OCIP provision in the Amended EPC Contract between

Braskem and LENA provides:

      It is the responsibility       of [LENA] acting   as [Braskem’s]
      Construction Manager and       Prime Contractor   to include the
      OCIP requirements in all       subcontracts and   to insure that
      any lower tier contracts       include the OCIP   requirements. 6
Conspicuously absent from the record is any subcontract between

LENA and any subcontractor such as Kennedy’s employer, Cajun Deep. 7

The defendants are not entitled to summary judgment on their

immunity defense on this record.              To be sure, “the specific

contractual relationships among the parties [are] critical” to


6 The EPC Contract, in its Preamble section, defines LENA as “Contractor” and
Braskem as “Owner.” The term “general contractor” includes the term “prime
contractor.” Tex. Labor Code Ann. § 406.121(1).
7  The defendants spill ink attempting to persuade the Court that Cajun
Constructors and Cajun Deep are indistinguishable entities for the purpose of
OCIP enrollment and, by extension, their statutory immunity defense. There being
no written subcontract in the record, the Court need not reach this argument.
                                       11
resolve this immunity defense. Maxim Crane Works, L.P. v. Zurich

Am. Ins. Co., No. CV H-18-3667, 2019 WL 2524244, at *11 (S.D. Tex.

June 19, 2019).

      For the defendants to find safe harbor in the exclusive-

remedy    defense,     Texas    law    mandates     a   written     agreement

incorporating the OCIP program between Braskem or LENA and the

relevant subcontractor/employer. See Briggs, 337 S.W.3d at 283

(citing Entergy Gulf States, Inc. v. Summers, 282 S.W.3d 433, 436

(Tex. 2009)).     Absent a written agreement, the defendants fail to

prove that they are the plaintiff’s statutory employer, or that

the   TWCA’s     “deemed    employer/employee       relationship      extends

throughout all tiers of subcontractors.” See Tex. Lab. Code Ann.

§ 406.123(a), (e); Maxim Crane Works, L.P., 2019 WL 2524244, at

*11 (S.D. Tex. June 19, 2019)(citing Austin Bridge & Rd., LP, 556

S.W.3d at 386 (Tex. App. 2018)); see also Etie v. Walsh & Albert

Co., 135 S.W.3d 764, 767-68 (Tex. App. 2004); Hunt Const. Grp.,

Inc. v. Konecny, 290 S.W.3d 238, 240 (Tex. App. 2008). 8

      The plaintiffs state that a written subcontract between LENA

and Cajun Constructors was produced in discovery.             Which begs the

question: Why has it not been filed into the summary judgment



8 This requirement of Texas law was expressly incorporated into the Amended EPC

Contract: Braskem required LENA to incorporate the OCIP requirements into any
lower-tier contracts.
                                      12
record?     The defendants suggest that the Amended EPC Contract,

along with enrollment forms, 9 are sufficient to establish their

immunity defense. Texas law and the defendants’ own prime contract

require more.       That the Amended EPC Contract called for OPIC

enrollment    and   put    the   onus   on    LENA    “to    include    the   OCIP

requirements in all subcontracts and to insure that any lower tier

contracts    include     the   OCIP   requirements”        and,   further,    that

certain    subcontractors      including     Kennedy’s      employer    completed

enrollment forms for participation in the OPIC, however belatedly,

is necessary but not sufficient to comply with the mandate of Texas

law.   By failing to submit any “written agreement under which the

general     contractor     provides     workers'     compensation       insurance

coverage     to   the     subcontractor      and     the    employees    of   the

subcontractor,” the defendants have not satisfied their burden of

establishing the existence of a written agreement between either

of them and any subcontractor. 10




9 Cajun Constructors apparently completed an enrollment form for participation
in the OCIP on October 17, 2017, whereas Cajun Deep enrolled on December 6,
2017.
10 The defendants fail to show how Cajun Deep‘s enrollment in the OCIP and the

Amended EPC Contract’s establishment of the OCIP are sufficient to conclusively
establish the existence of a written agreement providing workers’ compensation
insurance coverage between Braskem or LENA and the relevant subcontractors. The
case literature uniformly requires a written agreement between the general
contractor and subcontractor. See Maxim Crane Works, L.P., 2019 WL 2524244, at
*11; Austin Bridge & Rd., LP, 556 S.W.3d at 382-83; Briggs, 337 S.W.3d at 283-
85; Hunt Const. Grp., Inc., 290 S.W.3d at 244; Berkel & Co. Contractors, Inc.
v. Lee, 543 S.W.3d 288, 296 (Tex. App. 2018), reh'g granted in part (Jan. 23,
2018). If there is contrary authority dispensing with the written subcontract
                                        13
      Accordingly, the defendants’ motion for summary judgment is

hereby DENIED without prejudice. 11

                        New Orleans, Louisiana, August 7, 2019



                                    _____________________________
                                         MARTIN L. C. FELDMAN
                                     UNITED STATES DISTRICT JUDGE




requirement in favor of generic enrollment forms, the defendants fail to invoke
such authority.
11 Any future submissions must fully brief conflicts of law, if any, and contain

all relevant evidence.
                                      14
